Citation Nr: 0215726	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1975 to May 1980.  

By rating action in December 1994, the RO, in part, denied 
service connection for tinnitus.  The veteran was notified of 
this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 decision by 
the RO which, in part, found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for tinnitus.  The Board remanded that appeal to 
the RO to comply with the veteran's request for a personal 
hearing.  In August 2002, a hearing was held at the RO before 
the undersigned member of the Board.  

At the personal hearing in August 2002, the veteran withdrew 
his appeal of the issues of whether new and material evidence 
had been received to reopen the claim of service connection 
for defective hearing in the right ear and an increased 
rating for service-connected defective hearing of the left 
ear.  These issues were perfected on appeal with this issue 
shown on the first page of this decision.  Accordingly, these 
issues will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for tinnitus was finally denied by an 
unappealed rating decision by the RO in December 1994.  

3.  The additional evidence received since the December 1994 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for tinnitus.  

4.  The veteran's tinnitus is at least as likely as not a 
disorder due to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The December 1994 RO decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claims of service connection for tinnitus.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 
& Supp. 2002); C.F.R. §§ 3.104(a), 3.156(a) (2001), 20.1105 
(2002).  

3.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the present 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As well, changes to the Code of Federal Regulations 
were made in response to the VCAA, as made effective November 
9, 2000, except that the changes to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  As the veteran's claim based on new and material 
evidence were filed prior to August 29, 2001, the old version 
of 3.156 defining new and material evidence will be applied 
to the facts of this case.  

In addition, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. 
§ 5103A) shall be construed to require the Secretary to 
reopen a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially by the Board on the issue of whether 
new and material evidence is of record to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Marsh v. West, 11 Vet. App. 468, 471 (1998); Smith (Irma) v. 
Brown, 10 Vet. App. 330, 332 (1997).  If it is determined 
that such evidence has been presented, the claim will be 
reopened, and any required development would be undertaken.  
See Elkins v. West, 12 Vet. App. 209 (1999).  


New & Material

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.104 (2001), § 20.1103 (2002).  

As noted above, service connection for a right knee and right 
ankle disability was denied by the RO in March 1996.  Because 
the present appeal does not arise from an original claim, but 
rather from an attempt to reopen a claim which was denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991& Supp. 2002).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C. A. § 5108.  Section 7105(c), Title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
sections 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  

The evidence of record at the time of the final rating 
decision in December 1994 included the veteran's service 
medical records and an August 1994 VA examination report.  
The service medical records showed no complaints or diagnosis 
of tinnitus during service.  The VA examination report noted 
a reported history of ringing in the veteran's ears after a 
bomb explosion during service.  The examiner did not render a 
diagnosis or opinion concerning the etiology of the veteran's 
complaints.  

Based on the above, the RO, in December 1994, denied service 
connection for tinnitus on the basis that there was no 
evidence of treatment, injury, or diagnosis of tinnitus 
during service or until many years thereafter.  The veteran 
was notified of this decision and did not appeal.  

The recently submitted evidence includes two VA audiological 
examination reports, VA outpatient records from 1993 to 1995, 
a laystatement from a fellow serviceman, and a transcript of 
a personal hearing before the undersigned member of the Board 
at the RO in August 2002.  

The audiological examinations show a reported history of 
acute bilateral tinnitus in service and the subsequent on set 
of a constant, low pitched, humming sound which was more 
prominent on the left side.  The examiner indicated that 
there was no evidence of any reported complaints of tinnitus 
until many years after service separation.  The examiner 
opined that it was more likely than not that the veteran's 
tinnitus was unrelated to factors that aggravated the 
veteran's left ear hearing loss in service (for which service 
connection is established).  

The lay statement from a fellow soldier who knew the veteran 
during service was to the effect that he was aware that the 
veteran had hearing problems during service.  

The veteran testified at the personal hearing before the 
undersigned member of the Board in August 2002 that he first 
noticed a ringing in his ears after field weapons training 
during service.  The veteran testified that he did not wear 
ear protection during live fire exercises because it was not 
practical or safe to do so.  He testified further that the 
ringing in his ears had waxed and waned in intensity over the 
years but had never completely disappeared.  

The Board finds that the veteran's testimony at the personal 
hearing and the statement from a fellow soldier are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim.  In other words, 
the evidence is new and material.  38 C.F.R. § 3.156.  
Inasmuch as the Board finds that the veteran's testimony and 
the laystatement are new and material, there is no need to 
discuss whether the other evidence is likewise new and 
material as the claim will be reopened solely on the basis of 
this evidence.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Initially, the 
Board notes that the issue of service connection for tinnitus 
is subject to the VA having met its duty to notify and assist 
under 38 U.S.C.A. § 5107(a).  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

In this regard, the Board finds that the passage of the VCAA 
and implementing regulations does not prevent the Board from 
rendering a decision on the issue on appeal at this time, and 
that all notification and development action needed to render 
a fair decision on the claim on appeal have been 
accomplished.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).  Upon careful review of the claims folder, the Board 
finds that all required notice and development action 
specified in this new statute and implementing regulations 
have been complied with.  The veteran was informed of what 
evidence he was expected to provide VA and of the type of 
evidence needed to establish entitlement.  By letter dated 
November 2001, he was informed whose responsibility it was to 
obtain needed records.  The veteran was examined by VA and he 
testified at before the undersigned member of the Board at 
the RO in August 2002.  All pertinent records from VA and all 
private medical records from sources identified by the 
veteran have been obtained and associated with the claims 
file.  

In this case, in light of the favorable decision, the veteran 
will not be prejudiced by the Board proceeding with the 
adjudication of this case.  See Bernard, at 384 (1993).  




Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 1991).  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2001).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court of Appeals 
for Veterans Claims, lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  


Analysis

The veteran asserts that service connection is warranted for 
tinnitus.  It is his contention that he served as an 
infantryman and was exposed to gunfire and explosions during 
training that aggravated the hearing loss in his left ear, 
for which service connection has been established, and caused 
his tinnitus.  

In the instant case, the evidence of record shows no 
findings, treatment, or complaints of tinnitus in service.  
Not until many years after service did the veteran complain 
of ringing in his ears.  However, his duties in service as an 
infantry soldier involved noise exposure, as indicated by his 
statement and that of a fellow service member.  In this case 
the Board had an opportunity to observe the demeanor of the 
veteran at the hearing and finds him to have been credible 
witness.  It is presumably not possible at this point to 
determine to what extent tinnitus may be attributed to noise 
exposure in service versus some other etiology.  That leaves 
some doubt as to whether it is more likely due to service or 
more likely due to some other cause.  

The Board is cognizant of the fact that a VA examiner offered 
an opinion to the effect that the veteran's tinnitus was more 
likely than not to have been unrelated to noise exposure in 
service.  It appears that the examiner's opinion was 
predicated on the fact that there was no record of any 
complaints of tinnitus until many years after service 
separation.  However, the Board notes that tinnitus is often 
associated with high frequency sensorineural hearing loss.  
Here, there is no evidence, either positive or negative, that 
the veteran's tinnitus is not related to his service-
connected high frequency sensorineural hearing loss in the 
left ear.  

The Board has considered the veteran's testimony that he has 
had chronic tinnitus for many years and that it is worse in 
his left ear.  In view of the subjective nature of tinnitus, 
and resolving any doubt on this issue in the veteran's favor, 
it is concluded that the veteran's tinnitus is a disability 
of service origin, and due to acoustic trauma suffered 
therein.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus, the claim is 
reopened.  

Service connection for tinnitus is granted.  




		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

